Detailed Office Action
	Applicant’s amendments and arguments filed on 1/3/2022 have been entered and fully considered. Claim 1, 4-7, 12-13, 15, 21, 23-25, 29-30, 33, and 35 are amended. Claims 2, 8, 10, 11, 16, 18, 19, 27, 32, and 34 are cancelled. Claims 1, 3-7, 9, 12-15, 17, 20-26, 28-31, 33, and 35 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/3/2022 is incorrect. The Applicant should resubmit TD on form PTO/AIA /26(04-14).
Response to Amendments and Arguments
Applicant’s amendments to the claims and specification have overcome all the objections and 35 USC 112(b) rejections previous set forth in the non-final office action of 10/7/2021. These objections and rejections are withdrawn.
Applicant’s amendments to claim 1 and its corresponding arguments have been considered (see arguments of 1/3/2022, pages 10-15). Claim 1 amendments overcome the 35 USC 102(a)(1) rejection in view of KLEIN (US-2016/0039955). This rejection is withdrawn. Upon further search and consideration a new ground of 35 USC 103 rejection is made in view of the amendments. This rejection is detailed below.
Regarding claim 7, Applicant arguments and amendments have been fully considered and found to be persuasive (see arguments of 1/3/2022, pages 15-16). Rejection of this claim and similar claims 21, 22, 25-26, 28-31, 33, and 35 are 
The Examiner could not locate written description support for the amended limitation in claim 23 reciting that the first direction is transverse to the direction of deposition of polymer. Therefore, this claim is rejected under section 112(a) below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26, 28-31, 33, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitation “wherein the first direction is transverse to a direction of depositing the entrained polymer composition in molten form” in step c. The 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 12, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA (JP-2002206046-A and its English translation), hereinafter OGAWA in view of KLEIN (US-2016/0039955), hereinafter KLEIN. Note that the italicized text below are the instant claims.
Regarding claims 1 and 20, OGAWA discloses a method for forming and adhering an entrained polymer structure to a substrate {[0001], [FIG. 4] F1 is the entrained polymer structure and F4 is the substrate, note that they are adhered together}, comprising the steps of:
a. providing a hot melt dispensing apparatus comprising an extruder for generating a flow of entrained polymer in molten form {[0008], [FIG. 4] 17/11/18 are the dispensing apparatus, [0017]}, 
the extruder being in fluid communication with an applicator comprising a dispenser for dispensing the entrained polymer in molten form onto the substrate {[FIG. 4] 18 is the applicator that is in communication with extruder 11, molten F1 is deposited onto solid substrate F4} , 
the entrained polymer in molten form comprising a base polymer, a mineral active agent {[0008] note the resin or polymer and the desiccant which is a mineral, [0011] note that the desiccant is alumina or molecular sieve that is a mineral};
b. positioning the substrate, which is solid form, beneath the dispenser {[FIG. 4] note that F4 which is the substrate in solid form is positioned under dispense 18},
c. once step (b) has occurred and while the substrate is beneath the dispenser, dispensing from the dispenser the entrained polymer in molten form in a predetermined shape onto a surface of the substrate to form thereon, upon sufficient cooling, a solidified entrained polymer structure, the solidified entrained polymer structure being a monolithic material {[FIG. 4] note that when F4 is under the applicator 18, the dispensing of F1 occurs (see above for molten teachings), note that F5 is the resulting monolithic structure, [0018] note the teaching on the slit of die that has a predetermined shape, thus dispensing film of F1 in a predetermined shape, also note cooling},
wherein the surface of the substrate is compatible with the entrained polymer so as to thermally bond therewith and adhere thereto upon formation of the solidified entrained polymer structure without the use of adhesive {[0016] note the thermal boning that indicates compatibility and no use of adhesive}.
OGAWA, however, is silent on adding a channeling agent to the polymer mix to create interconnected passages that penetrate the base polymer.
In the same field of endeavor that is related to entrained polymer, KLEIN discloses and a channeling agent, wherein the solidified entrained polymer structure comprises passages formed of the channeling agent that penetrate through the base polymer (claim 1) {[abstract], [0078], [FIG. 7] note the channels 45 penetrate through the base polymer 25}.
wherein at least some of the passages formed of the channeling agent are interconnected with each other (claim 20) {[0034], [0078], [FIG. 7] note some of the channels or passages 45 are interconnected}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the channeling agent of KLEIN into the method of OGAWA. As disclosed by KLEIN, the use of channeling agent for channeling moisture through polymers is well known in the art {[0003]}. Since the method of OGAWA is designed to remove moisture using desiccants {[0005]}, one of ordinary skill in the art, would have been highly motivated to add the channeling agent of KLEIN to the polymer mixture of OGAWA to direct the moisture to the desiccant particle in the polymer of OGAWA.
Regarding claim 9, OGAWA discloses wherein the active agent comprises a molecular sieve desiccant, a silica gel desiccant, or a clay desiccant {[0011]}.  
Regarding claim 12, OGAWA discloses wherein the entrained polymer structure is in the form of a strip of film {[0016]}. 
Regarding claim 13, OGAWA discloses the strip of film having a thickness of from 0.1 mm to 1.0 mm {[0035]}.
The Examiner notes that OGAWA discloses a thickness of 0.04 mm {[0035]}. The Examiner submits that a prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one 
Regarding claim 17, OGAWA discloses wherein the active agent is from 30% to 80% by weight of the entrained polymer {[0038]}. 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over combination of OGAWA and KLEIN as applied to claims 1, 12, and 13 above, and further in view of SAGONA (US-2008/0283184), hereinafter SAGONA.
Regarding claim 3, combination above discloses all the limitations of claim 1. OGGWA further discloses that the substrate could be an aluminate laminated film {[0016]}, which is close to a laminated foil.
Combination above, however, is explicitly silent on the substrate being a foil with a polymer sealing layer on its surface. 
In the same filed of endeavor that is related to active polymer film adhered to a substrate, SAGONA discloses wherein the substrate is a foil and the surface of the substrate is a polymer sealing layer on the foil {[abstract], [0020] note the heat seal layer, [0023] note the polymer in the foil and note that since foil is connected to polymeric active film, it is a polymer seal layer}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the aluminum laminated film substrate in the method of OGAWA and KLEIN with the foil substrate of SAGONA. 
It has been held that simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143(I)(B)}. In this case and since both SAGONA {[0001], [0013]} and OGAWA {[0002], [0047]} are 
Regarding claim 14, and as discussed above under claim 3, combination of OGAWA, KLEIN and SAGONA discloses wherein the substrate is a foil, the surface of the substrate is a polymer sealing layer on the foil {see claim 3 analysis above}.
OGAWA further discloses and the substrate is a portion of a package for a moisture-sensitive product {[0002]}. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA and KLEIN as applied to claim 1 above, and further in view of SHAFFER (US 3,826,602), hereinafter SHAFFER.
Regarding claims 4-6, combination of OGAWA and KLEIN discloses all the limitations of claim 1 as discussed above. 
Combination above, however, is silent on the internal details of the extruder assembly. 
In the same filed of endeavor that is related to extrusion of plastic material, SHAFFER discloses one or more hoses, each of which having an internal lumen in fluid communication with an exit of the extruder to receive the flow of the entrained polymer in molten form (claim 4) {[col 2, lines 10-21] note that a conduit (or hose) that permits flow of plasticized material inherently has a lumen, [FIG. 2] hose 23 communicates with the exit of extruder or die 25}, 
the lumen terminating at an applicator to which the entrained polymer in molten form is conveyed (claim 4) {[FIG. 2] hose 23 ends at 16/18/19/21 that is interpreted as .
wherein the entrained polymer in molten form is conveyed through the lumen prior to step (c) and the lumen is heated to maintain a molten state of the entrained polymer composition when conveyed through the lumen (claim 5) {[col 2, lines 10-21] note heating of conduit to allow the flow of the molten polymer, note that since the molten polymer is still in the hot melt apparatus it is has not reached the substrate and has not been applied so the flow through the lumen is prior to step (b)}.
wherein the dispenser is heated to maintain a molten state of the entrained polymer in step (c) and to facilitate precise formation of the entrained polymer into the predetermined shape in step (c) (claim 6) {[col 2, lines 1-6] note the teaching that the adapter has heating means to maintain the polymer in fluid or melted form, [col 2, lines 64-65] note that the adapter 21 as described above is part of the applicator/dispenser and has heating manes to maintain the molten polymer, note that this is the exit of molten polymer and therefore it is at the application step or step (c), also note that since the dispenser is heated similar to the limitation above precise formation is facilitated}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the hot lumen apparatus of SHAFFER in the method of OGAWA/KLEIN.
As disclosed by SHAFFER, the advantage of this hot lumen apparatus is that since extruder and die combination are extremely heavy their movement is [col 1, lines 8-12], [col 2, lines 21-33]}.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA and KLEIN as applied to claim 1 above, and further in view of SINSEL (US-2002/0168532), hereinafter SINSEL.
Regarding claim 15, combination of OGAWA and KLEIN discloses all the limitations of claim 1. KLEIN, however, is silent on its packaging method being carried out in a continuous and automated in-line process.
In the same field of endeavor that is related surface coating of a substrate with a polymeric layer, SINSEL discloses wherein the method is carried out as part of an automated, in-line package production process in which the dispenser repeats the dispensing step, in an automated manner, so as to form additional entrained polymer structures, each of which is in the predetermined shape {The Examiner notes that this claim does not recite that the additional structures are formed on the same substrate, thus this limitation is interpreted as automated production of the single polymer and substrate product in a repeated step or on-line production, note that inherently the predetermined shape that is discussed in claim 1, is maintained during production of each individual piece, [abstract], [0013] note the teaching of in-line operations (thus a plurality of operation) in sequence and control that is an indication of an automated process, [0005] note product uniformity that is an indication of control and automation}.
[0005]}.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA in view of SAGONA and SINSEL.
Regarding claims 23, OGAWA discloses a method for forming and adhering precisely shaped entrained polymer structures to a substrate {[0001], [FIG. 4] F1 is the entrained polymer structure and F4 is the substrate, note that they are adhered together}, the method comprising the steps of:
a. extruding an entrained polymer composition in molten form using an extruder of a hot melt dispensing apparatus {[0008], [FIG. 4] 17/11/18 are the dispensing apparatus, [0017]}, 
the extruder being in fluid communication with an applicator comprising a dispenser for dispensing the entrained polymer in molten form onto the substrate {[FIG. 4] 18 is the applicator that is in communication with extruder 11, molten F1 is deposited onto solid substrate F4}, 
wherein the entrained polymer composition comprises a mixture of a base polymer and a mineral active agent {[0008] note the resin or polymer and the desiccant which is a mineral, [0011] note that the desiccant is alumina or molecular sieve that is a mineral};
b. advancing the substrate in a first direction so as to position the substrate, which is solid form, beneath the dispenser {[FIG. 4] note that F4 which is the substrate in solid form is positioned under dispense 18, note the first direction is the arrow to the right of roller 24},
c. while the substrate is beneath the dispenser, depositing the entrained polymer composition in molten form in a predetermined shape onto the surface of the substrate, wherein the predetermined shape of entrained polymer composition in molten form adheres to by thermal bonding, forming an entrained polymer structure in a precise shape upon cooling and solidification of the entrained polymer composition {note that for limitation “wherein the first direction is transverse to a direction of depositing the entrained polymer composition in molten form” see section 112(a) above, [FIG. 4] note that when F4 is under the applicator 18, the dispensing of F1 occurs (see above for molten teachings), [0018] note the teaching on the slit of die that has a predetermined shape, thus dispensing film of F1 in a predetermined shape, also note cooling, [0016] note the thermal boning}.
OGAWA, however, is silent on the substrate surface comprising of a polymer sealing layer.
In the same filed of endeavor that is related to active polymer film adhered to a substrate, SAGONA discloses substrate having a surface comprising a polymer sealing layer {[abstract], [0020] note the heat seal layer, [0023] note the polymer in the substrate (foil is the substrate) and note that since foil is connected to polymeric active film it is a polymer seal layer}.

It has been held that simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143(I)(B)}. In this case and since both SAGONA {[0001], [0013]} and OGAWA {[0002], [0047]} are related to food packaging, such substitution results in a predictable outcome i.e. a sealed flexible package.
Combination of OGAWA/SAGONA, however, is silent on its packaging method being carried out in a continuous and automated in-line production process and due to its continuity, the application of polymer layer to the substrate is implemented repeatedly.
In the same field of endeavor that is related surface coating of a substrate with a polymeric layer, SINSEL discloses an automated package production line {[abstract], [0013] note the teaching of in-line operations (thus a plurality of operation) in sequence and control that is an indication of an automated process, [0005] note product uniformity that is an indication of automation}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of SINSEL in the method of OGAWA/SAGONA and have performed the packaging process method of this combination in a controlled and automated in-line process. The advantage of this in-line process as disclosed by SINSEL is the product uniformity, polymer coating integrity, and increased productivity {[0005]}. 
and d. repeating steps (b) and (c) so as to form and adhere additional entrained polymer structures, each in the precise shape, to the substrate in the automated package production line).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over OGAWA, SAGONA, and SINSEL as applied to claim 23 above, and further in view of SHAFFER. 
Regarding claim 24, combination of OGAWA, SAGONA, and SINSEL discloses all the limitations of claim 23 as discussed above. 
The combination above, however, is silent on the internal details of the extruder assembly. 
In the same filed of endeavor that is related to extrusion of plastic material, SHAFFER discloses one or more hoses, each of which having an internal lumen in fluid communication with an exit of the extruder to receive the flow of the entrained polymer composition in molten form {[col 2, lines 10-21] note that a conduit (or hose) that permits flow of plasticized material inherently has a lumen, [FIG. 2] hose 23 communicates with the exit of extruder or die 25}, 
the lumen terminating at an applicator to which the entrained polymer in molten form is conveyed  {[FIG. 2] hose 23 ends at 16/18/19/21 that is interpreted as the applicator/dispenser, note that predetermined shape is taught by OGAWA as discussed above}.
 SAGONA, and SINSEL.
As disclosed by SHAFFER, the advantage of this hot lumen apparatus is that since extruder and die combination are extremely heavy their movement is impractical, thus there is a desire to be able to independently move the applicator without the need for a motorized extruder carriage; also this design can accommodate several extruders with the overall result of a more flexible extruder/die combination at a substantially reduced price {[col 1, lines 8-12], [col 2, lines 21-33]}.
Allowable Subject Matter
Claims 7, 21-22, 25-26, 28-30, 31, 33, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748